UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20552 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 Commission File Number 001-36613 Middlefield Banc Corp. (Exact name of registrant as specified in its charter) Ohio 34 - 1585111 (State or other jurisdiction of incorporation (IRS Employer Identification No.) or organization) 15985 East HighStreet, Middlefield, Ohio 44062-9263 (Address of principal executive offices) (440) 632-1666 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [√] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [√] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [√] State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class: Common Stock, without par value Outstanding at November 10, 2016: 2,250,707 1 MIDDLEFIELD BANC CORP. INDEX Part I – Financial Information Item 1. Item 1. Financial Statements (unaudited) Consolidated Balance Sheet as of September 30, 2016 and December 31, 2015 3 Consolidated Statement of Incomefor the Three and NineMonths ended September 30, 2016 and 2015 4 Consolidated Statement of Comprehensive Income for the Three and Nine Months ended September 30, 2016 and 2015 5 Consolidated Statement of Changes in Stockholders' Equity for the Nine Months ended September 30, 2016 6 Consolidated Statement of Cash Flows for the NineMonths ended September 30, 2016 and 2015 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 Part II – Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults by the Company on its Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits and Reports on Form 8 – K 42 Signatures 46 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except share data) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ 21,976 $ 22,421 Federal funds sold 1,300 1,329 Cash and cash equivalents 23,276 23,750 Investment securities available for sale, at fair value 123,054 146,520 Loans held for sale 880 1,107 Loans 586,329 533,710 Less allowance for loan and lease losses 6,334 6,385 Net loans 579,995 527,325 Premises and equipment, net 9,921 9,772 Goodwill 4,559 4,559 Core deposit intangibles 46 76 Bank-owned life insurance 13,438 13,141 Other real estate owned 1,205 1,412 Accrued interest and other assets 5,884 7,477 TOTAL ASSETS 762,258 735,139 LIABILITIES Deposits: Noninterest-bearing demand $ 136,320 $ 116,498 Interest-bearing demand 67,061 57,219 Money market 77,774 78,856 Savings 173,272 180,653 Time 184,915 191,221 Total deposits 639,342 624,447 Short-term borrowings 32,803 35,825 Other borrowings 9,713 9,939 Accrued interest and other liabilities 2,208 2,624 TOTAL LIABILITIES 684,066 672,835 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,636,830 and 2,263,403 shares issued; 2,250,665 and 1,877,238 shares outstanding 47,812 36,191 Retained earnings 40,282 37,236 Accumulated other comprehensive income 3,616 2,395 Treasury stock, at cost; 386,165 shares ) ) TOTAL STOCKHOLDERS' EQUITY 78,192 62,304 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 762,258 $ 735,139 See accompanying notes to unaudited consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, INTEREST AND DIVIDENDINCOME Interest and fees on loans $ 6,459 $ 5,971 $ 18,949 $ 17,656 Interest-bearing deposits in other institutions 15 6 42 26 Federal funds sold 7 4 16 12 Investment securities: Taxable interest 235 341 865 1,115 Tax-exempt interest 687 809 2,227 2,373 Dividends on stock 17 20 74 70 Total interest and dividend income 7,420 7,151 22,173 21,252 INTEREST EXPENSE Deposits 921 876 2,665 2,581 Short-term borrowings 49 30 100 Other borrowings 14 20 47 66 Trust preferred securities 42 33 117 85 Total interest expense 1,026 959 3,117 2,832 NET INTEREST INCOME 6,394 6,192 19,056 18,420 Provision for loan losses 105 105 315 210 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 6,289 6,087 18,741 18,210 NONINTEREST INCOME Service charges on deposit accounts 505 471 1,443 1,382 Investment securities gains, net - 211 303 257 Earnings on bank-owned life insurance 101 262 Gain on sale of loans 129 113 322 286 Other income 212 679 Total noninterest income 977 1,108 3,059 2,866 NONINTEREST EXPENSE Salaries and employee benefits 2,677 2,285 7,740 7,205 Occupancy expense 306 305 933 945 Equipment expense 221 249 700 706 Data processing costs 334 287 928 798 Ohio state franchise tax 186 75 448 225 Federal deposit insurance expense 132 120 396 352 Professional fees 547 229 1,057 825 Loss (gain) on other real estate owned ) 24 ) 72 Advertising expense 206 195 604 586 Other real estate expense 97 116 449 Directors fees 102 98 330 343 Core deposit intangible amortization 10 10 30 30 Appraiser fees 114 97 334 327 ATM fees 102 89 296 295 Other expense 677 490 1,872 1,539 Total noninterest expense 5,662 4,669 15,915 14,697 Income before income taxes 1,604 2,526 5,885 6,379 Income taxes 261 544 1,129 1,264 NET INCOME $ 1,343 $ 1,982 $ 4,756 $ 5,115 EARNINGS PER SHARE Basic $ 0.60 $ 0.96 $ 2.31 $ 2.49 Diluted 0.60 0.96 2.30 2.47 DIVIDENDS DECLARED PER SHARE $ 0.27 $ 0.27 $ 0.81 $ 0.80 See accompanying notes to unaudited consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 1,343 $ 1,982 $ 4,756 $ 5,115 Other comprehensive income (loss): Net unrealized holding gain (loss) on available-for-sale securities ) 1,416 2,153 ) Tax effect ) ) 238 Reclassification adjustment for investment securities gains included in net income - ) ) ) Tax effect - 71 103 87 Total other comprehensive income (loss) ) 795 1,221 ) Comprehensive income $ 1,080 $ 2,777 $ 5,977 $ 4,484 See accompanying notes to unaudited consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY (Dollar amounts in thousands, except share data) (Unaudited) Accumulated Other Total Common Retained Comprehensive Treasury Stockholders' Stock Earnings Income Stock Equity Balance, December 31, 2015 $ 36,191 $ 37,236 $ 2,395 $ ) $ 62,304 Net income 4,756 4,756 Other comprehensive income 1,221 1,221 Common stock issuance, net of offering cost (360,815 shares) 11,239 11,239 Dividend reinvestment and purchase plan (11,712 shares) 382 382 Cash dividends ($0.81 per share) ) ) Balance, September 30, 2016 $ 47,812 $ 40,282 $ 3,616 $ ) $ 78,192 See accompanying notes to unaudited consolidated financial statements. 6 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES Net income $ 4,756 $ 5,115 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 315 210 Investment securities gain, net ) ) Depreciation and amortization 763 Amortization of premium and discount on investment securities 352 553 Accretion of deferred loan fees, net ) ) Origination of loans held for sale ) ) Proceeds from sale of loans 14,844 Gain on sale of loans ) ) Earnings on bank-owned life insurance ) ) Deferred income tax 397 Loss (gain) on sale of other real estate owned ) 72 Other real estate owned writedowns 73 56 Increase in accrued interest receivable ) ) (Decrease) increase in accrued interest payable (4 ) 58 Other, net ) Net cash provided by operating activities 5,416 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 17,896 7,530 Proceeds from sale of securities 9,115 15,284 Purchases ) ) Increase in loans, net ) ) Proceeds from the sale of other real estate owned 1,094 Purchase of bank-owned life insurance - ) Purchase of premises and equipment ) ) Net cash used for investing activities ) ) FINANCING ACTIVITIES Net increase in deposits 14,895 40,436 Decrease in short-term borrowings, net ) ) Repayment of other borrowings ) ) Common stock issued 11,239 - Stock options exercised - 6 Proceeds from dividend reinvestment and purchase plan 382 504 Cash dividends ) ) Net cash provided by financing activities 21,558 28,216 Decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 23,750 25,639 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 23,276 $ 23,295 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 3,121 $ 2,774 Income taxes 475 350 Noncash investing transactions: Transfers from loans to other real estate owned $ 595 $ 638 See accompanying notes to unaudited consolidated financial statements. 7 MIDDLEFIELD BANC CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Middlefield Banc Corp. ("Company") include its bank subsidiary, The Middlefield Banking Company (“MB”), and a nonbank asset resolution subsidiary EMORECO, Inc. All significant inter-company items have been eliminated. The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles and the instructions for Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, the financial statements include all adjustments, consisting of normal recurring adjustments, that the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows. The consolidated balance sheet at December 31, 2015, has been derived from the audited financial statements at that date but does not include all of the necessary informational disclosures and footnotes as required by U.S. generally accepted accounting principles. The accompanying financial statements should be read in conjunction with the financial statements and notes thereto included with the Company’s Form 10-K for the year ended December 31, 2015. The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. Recent Accounting Pronouncements – In May2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (a new revenue recognition standard). The Update’s core principle is that a company will recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, this Update specifies the accounting for certain costs to obtain or fulfill a contract with a customer and expands disclosure requirements for revenue recognition. This Update is effective for annual reporting periods beginning after December15, 2016, including interim periods within that reporting period. The Company is currently evaluating the impact the adoption of the standard will have on the Company’s financial position or results of operations. In June 2014, the FASB issued ASU 2014-12, Compensation – Stock Compensation ( Topic 718 ): Accounting for Share-Based Payments when the Terms of an Award Provide that a Performance Target Could Be Achieved After the Requisite Service Period . The amendments require that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. The amendments in this Update are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. Entities may apply the amendments in this Update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. If retrospective transition is adopted, the cumulative effect of applying this Update as of the beginning of the earliest annual period presented in the financial statements should be recognized as an adjustment to the opening retained earnings balance at that date. Additionally, if retrospective transition is adopted, an entity may use hindsight in measuring and recognizing the compensation cost. This Update is not expected to have a significant impact on the Company’s financial statements, or the Company is currently evaluating the impact the adoption of the standard will have on the Company’s financial position or results of operations. In August 2015, the FASB issued ASU 2015-14, Revenue from Contracts with Customers (
